     0:20-cv-01127-MGL         Date Filed 01/12/21      Entry Number 63       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

QUIN ADAM RICKEL,                            §
          Plaintiff,                         §
                                             §
vs.                                          §
                                             §        Civil Action No. 0:20-1127-MGL
                                             §
UNITED STATES DEPARTMENT OF                  §
DEFENSE, Office of General Counsel           §
Standards of Conduct Office; ATTORNEY        §
GENERAL OF THE UNITED STATES,                §
Department of Justice; UNITED STATES         §
ATTORNEY FOR THE DISTRICT OF                 §
SOUTH CAROLINA; SECRETARY OF THE §
AIR FORCE, Office of the Physical Disability §
Board of Review,                             §
              Defendants.                    §


     ORDER ADOPTING THE AMENDED REPORT AND RECOMMENDATION
           AND GRANTING DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Quin Adam Rickel (Rickel), proceeding pro se, filed this civil action against the

United States Department of Defense, Office of General Counsel Standards of Conduct Office

(DOD); the Attorney General of the United States, Department of Justice (AG); the United States

Attorney for the District of South Carolina (US Attorney); and the Secretary of the Air Force,

Office of the Physical Disability Board of Review (Air Force) (collectively, Defendants). This

matter is before the Court for review of the amended Report and Recommendation (Report) of the

United States Magistrate Judge recommending Defendants’ motion to dismiss be granted. The



                                                1
      0:20-cv-01127-MGL          Date Filed 01/12/21       Entry Number 63         Page 2 of 3




Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District

of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on December 1, 2020. To date, Rickel has failed to

file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Defendants’ motion to dismiss the amended complaint is GRANTED.

Accordingly, Rickel’s motion to change venue is RENDERED AS MOOT.

         IT IS SO ORDERED.

         Signed this 12th day of January 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE



                                                  2
      0:20-cv-01127-MGL        Date Filed 01/12/21      Entry Number 63        Page 3 of 3




                                        *****
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
